In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana
          ______________________________

                No. 06-12-00028-CV
          ______________________________


THE CRAWFORD FAMILY FARM PARTNERSHIP, Appellant

                            V.

  TRANSCANADA KEYSTONE PIPELINE, L.P., Appellee




        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 80810




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

       On March 8, 2012, this Court denied The Crawford Family Farm Partnership’s (Crawford)

petition for writ of mandamus because the order against which the mandamus was sought, an order

denying a permanent injunction, is, by statute, appealable.

       Because Crawford alternatively asked this Court to treat the document as its attempt to

perfect an interlocutory appeal, we filed it on March 8 under this cause number and treated it as a

notice of appeal. We also informed Crawford that due to this being an accelerated, interlocutory

appeal, the record was due ten days from March 8.

       When no clerk’s or reporter’s record had been filed by March 26, our clerk’s office

contacted the district clerk and the court reporter. She was informed that no request had been

made for preparation of the record, and no payment had been made for its preparation.

       Crawford is not indigent and is therefore responsible for payment of the clerk’s and

reporter’s records. See TEX. R. APP. P. 20.1, 35.3(a)(2), (b)(3).

       On March 26, we contacted Crawford by letter, informing it that a response was to be

received on or before April 6, 2012, and warning that if we did not receive an adequate response

within ten days of March 26, this appeal would be subject to dismissal for want of prosecution.

See TEX. R. APP. P. 42.3(b), (c).




                                                2
       We have received no communication from Crawford. Pursuant to TEX. R. APP. P. 42.3(b),

we dismiss this appeal for want of prosecution.



                                            Jack Carter
                                            Justice

Date Submitted:       April 12, 2012
Date Decided:         April 13, 2012




                                                  3